—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gallagher, J.), rendered November 2, 1987, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to the police.
Ordered that the judgment is affirmed.
The issues that the defendant now seeks to raise with respect to the validity of his guilty plea are either unpreserved for appellate review (see, People v Claudio, 64 NY2d *396858) or are without merit. The record establishes that the defendant voluntarily, knowingly and understandingly pleaded guilty to a reduced charge despite his claim of innocence (see, North Carolina v Alford, 400 US 25; People v Serrano, 15 NY2d 304). Moreover, the sentencing court did not improvidently exercise its discretion in denying the defendant’s request to withdraw his guilty plea.
The record also establishes that the defendant’s statements were admissible since he freely and knowingly waived his right to remain silent after he had been advised of his Miranda rights (see, People v Walker, 129 AD2d 751). Further, the weapon recovered from the vacant apartment where the defendant was found was the product of a search incident to a lawful arrest and, therefore, was also admissible. Therefore, suppression of that evidence was properly denied. Eiber, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.